WHEELER, District Judge.
The intervening petition of the Ashton Valve Company and others, as individual creditors of the defendants, has been heard upon its face. It sets forth the respective names, residences, and amounts said to be due the petitioners; that a large amount of rolling stock, worth much more than the amount of these claims, went into the hands of the receivers, and is liable for these claims; and that—
“(8) All the facts necessary to sustain this petition, including the amount of indebtedness of said railroad corporation to these petitioners, and the amount and value of said furniture, ears, engines, and rolling stock, appear upon the books of said corporation, and upon the reports made by the receivers in said action to this court; and if in any eases the indebtedness to any of your petitioners, as stated in this petition, differs from that shown by the reports of the receivers, your petitioners are ready to adjust the same with said receivers, and to accept the final report of said receivers after such adjustment thereof.”
It prays that the receivers may be ordered to pay to the petitioners severally and respectively the full amount of their respective claims. The facts are not otherwise set forth. The allegations of the petition, besides those quoted as to what the books of the corporation and reports of the receivers show, fall far short of showing a valid claim upon this property in the hands of the receivers. The allegations as to what is so shown are allegations of what might be evidence of facts whan alleged; but they are not such allegations of facts as good pleading requires, and cannot supply the place of such allegations. The petition amounts only to a motion in behalf of those not parties, or in any way entitled to proceed in this way.
Upon the appointment of the receivers, they were ordered to pay claims for labor and supplies that accrued within six months. That order has been the foundation of motions for payment of those claims. These petitioners are not within that order, and have no such foundation for a mere motion. They must set forth in an orderly way, so as to be subject to traverse, what is necessary for the relief sought. For want of this, the petition fails to show any right of intervention. Petition denied.